﻿138.	It is a great pleasure and honour for me to convey to Mr. Lievano, through you, Sir, on behalf of my Foreign Minister—who, for compelling reasons, is unable to attend this crucial session-and on behalf of the delegation of the State of Qatar, warmest and most sincere congratulations on his unanimous election to the presidency of the thirty-third session of the General Assembly. His election to that important post is a clear acknowledgement of his excellent personal attributes and his thorough knowledge of the working of this Organization, which fill us with confidence that he will carry out his immense task with skill and wisdom.
139.	I should also like to take this opportunity to congratulate the President's predecessor, Mr. Lazar Mojsov, on the excellent way in which he directed the work of the thirty-second session of the .General Assembly.
140.	Similarly, my country's delegation would like to praise the great efforts of the Secretary-General, Mr. Kurt Waldheim, in the service of the international community, and to assure him of our total and sincere co-operation in his noble task.
141.	It is also with pleasure that my country salutes and welcomes the admission of the Republic of Solomon Islands to membership in the United Nations, a new victory for justice and for the freedom-loving peoples. My country's delegation would like to take this opportunity to wish this young nation success in consolidating its independence.
142.	The true suffering experienced by humanity makes it incumbent on the United Nations not to be a mere rostrum for ideologies or only a medium for disseminating messages of peoples' aspirations and hopes. Man's suffering imposes on our world Organization the need to be a base for serious work and a place for achievement and the achievement of all our legitimate ambitions as an international family, united in striving for a. better life.
143.	The United Nations emerged at the end of the Second World War pledged to achieve peace, security and freedom for all peoples, but we find a bitter state of affairs after 30 years of activity. Our international Organization has not fulfilled its pledge, not out of lack of capability or deficiency in the provisions of its Charter, but because of the great Powers' hegemony and their persistence in imposing schemes and policies based on interests that do not correspond with human aspirations to freedom, peace and security. We can only reiterate that the proclaimed human rights are an ideal. We ask at the same time, "Where is its effective implementation, and what is its extent? "
Today, 30 years after the Universal Declaration of Human Rights was adopted, we find countries practising racial discrimination in its most abominable forms, discrimination based on race, religion, language or thought, in addition to colonialism and other forms of military and economic aggression practised by Governments signatories of the Declaration. The principles and articles of the Declaration have no effect in restraining those Governments from using those hideous methods, which amount to a degradation of human dignity and a denial of basic rights.
144.	The issue of decolonization and the liquidation of all the remnants of racism and racial discrimination is directly related to the preservation of international peace and security and the alleviation of world tensions, sparing the world the misery of war and armed struggles. Yet racist regimes still practise various forms of repression, persecution and mass murder against the original inhabitants of South Africa and Rhodesia.
145.	Those odious racist regimes would not have been able to survive without the political, military and economic support that they receive from some Western countries, and especially from Israel, which has now come to represent the prime source of weapons for those despised regimes. We in the State of Qatar hail and support the heroic struggle of those peoples who still suffer under the yoke of colonialism and foreign domination. We shall support their efforts until they achieve total liberation. We appeal to the countries that support the racist regimes, whether in the economic, military or nuclear fields, to stop their assistance immediately. We also appeal to all countries to increase their assistance to the peoples that have fallen under the yoke of racial discrimination and segregation. We call upon the world community to reject any steps taken by the South African Government tending to weaken the geographical unity and security of the territory of Namibia and to oppose the legitimate and free expression of the will of the people of the Territory concerning its future. Any constitutional arrangements drawn up for this Territory ought to be considered invalid unless they are based on the views and wishes of the legitimate representatives of the Namibian people under the leadership of SWAPO and in conformity with Security Council resolution 385 (1976), concerning the exercise by Namibia of its inalienable right to freedom, national independence and the integrity of its territory, including Walvis Bay, which is an integral part of that Territory.
146.	The world today is heading towards a catastrophe which threatens humanity with extinction as a result of the frantic arms race and the accumulation of destructive weapons, especially nuclear weapons. The arms race not only threatens us with the catastrophe of extinction but saps our human, material and intellectual resources at a time when the peoples of the world in general, and the developing countries in particular, are in dire need of those resources to dispel the spectre of hunger. To that end the non-aligned countries took the first initiative for the convening of a special session of the General Assembly devoted to the problems of disarmament. Its aim was to dispel the spectre of war and extermination that threatens mankind and to divert the material and human resources devoted to the production of weapons to the field of development. For the first time in the history of the United
Nations a special session was convinced for a global evaluation of the question of disarmament, a question that lies at the heart of the problem of our world order. International concern regarding that session gave us reason to hope that resolutions and recommendations would be adopted that would further disarmament and limit armaments, thus speeding up the process of economic development. Yet the great Powers which are directly responsible for the escalation of armaments did not make any tangible efforts for the success of the session, because they had a negative attitude to it. They also torpedoed many of the constructive proposals put forward by the third-world countries.
147.	My Government supports and reaffirms the principal role to be played by the United Nations in the field of disarmament in achieving the complete implementation of the provisions of the Final Document of the special session of the General Assembly devoted to disarmament [resolution S-10/2J, in increasing efforts to ensure an end to the arms race, especially the nuclear arms race, and in diverting efforts in the opposite direction to serve the economic and social development of all peoples.
148.	The State of Qatar also fully supports the special declarations regarding the establishment of nuclear-free zones in the Middle East, the Indian Ocean, South Asia, Africa and Latin America and to make all the oceans and seas zones of peace. In our view, this will contribute to the alleviation of international tension, dissipate the fear that hovers over the peoples in those areas and strengthen international peace and security.
149.	My country also supports the notion of providing comprehensive international guarantees to the countries that do not have nuclear weapons and of having the United Nations, and especially the Security Council, take effective measures against South Africa and Israel to prevent them from exercising nuclear blackmail. There is no doubt that Israel's refusal to sign the Treaty on the Non-Proliferation of Nuclear Weapons will certainly expose that particular region to the dangers of destructive nuclear weapons.
150.	The imbalance in the economic relations between the developed and the developing countries has come to endanger peace and stability in the world and to jeopardize its prosperity and progress. It is among the most important reasons for the initiation of the North-South dialogue for the building of a new international economic order based on the principles of justice and equality among nations in regard to their policies and the control of their national resources without foreign interference. However, that dialogue did not reach its desired conclusion, because of the developed countries' position. Therefore my country stresses the importance of resuming the North-South dialogue in order to deal with the problems of raw materials, energy and development and to solve them on the basis of the resolutions of the General Assembly's sixth special session, namely the Declaration and Programme of Action on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
151.	In the light of the worsening economic situation in the developing countries, which are unable to solve their development problems alone, it is imperative to establish profitable technical co-operation between those developing countries and the developed ones and to stop foreign monopolies from jeopardizing and obstructing the efforts of the developing countries for the achievement of economic independence. It is deplorable that the developed countries export their economic problems of inflation and rising costs to developing ones instead of assisting them with their practical experience, technology and technical training. All the present economic indicators point unequivocally to the fact that the international monopolies are plundering the third world's wealth without helping its development, thus creating a huge gap between the revenues of the developing - countries and those of the developed ones.
152.	The consecutive sessions of the Third United Nations Conference on the Law of the Sea constitute an outstanding precedent in the history of our Organization and that of the world, but we note that those meetings have not yet produced an agreement on a final convention which would deal with extremely important subjects on a just basis and specify the means for the maximum utilization of the vast natural resources in the oceans in order to make them available for the general good of humanity at large. Some very important questions are still under discussion, such as those of the international authority, economic zones, the rights of land-locked and geographically disadvantaged countries, the peaceful and legal means necessary to solve disputes that arise between countries over the aforementioned questions and others related to the exploitation of maritime natural resources.
153.	It is obvious from the discussions and1 deliberations of the Conference that the major Powers are ignoring the vital interests of the developing countries and raising obstacles in order to prevent the Conference from reaching its desired conclusion and from solving the questions under consideration in a way that would enhance the exploitation of resources and their just distribution. The State of Qatar appeals to the great Powers to abandon their egotism and give the same consideration to the interests of other countries, especially the developing ones, as they give to their own. 
154.	The question of Cyprus remains unsolved despite the commendable efforts exerted by the Secretary-General of the United Nations. Consequently, the Government of Qatar supports the holding of serious and constructive negotiations to solve this problem. Those negotiations should be held freely with equality of representation, and without foreign intervention, so that eventually an agreement acceptable to the relevant parties could be reached which would achieve independence and territorial integrity for the island and guarantee its non-alignment, in accordance with General Assembly resolution 3212 (XXIX).
155.	My Government also welcomes the efforts being exerted to solve the Korean problem by peaceful means free from foreign intervention. My Government believes that a peaceful solution of the Cypriot and Korean problems would contribute to the easing of international tensions and the strengthening of world peace and security.
156.	The situation in the Middle East is fraught with the . gloomiest consequences as a result of the stubborn intransigence of the Zionist entity and its procrastination and lack of commitment to United Nations resolutions, especially General Assembly resolution 3236 (XXIX), which aims at the establishment of a just and permanent peace in the Middle East. This entity, based on Zionism, which has been judged by the United Nations to be a form of racism, is still occupying Syrian and Egyptian territories in addition to the whole Palestinian homeland, thereby violating the sovereignty of Member nations of the United Nations and preventing the Palestinian people from exercising its legitimate inalienable national rights, including the right to self-determination and the establishment of an independent State on its own national soil.
157.	The primary goal of Israeli aggression is the achievement of Israel's expansionist aims, as has been clear from the time of the armistice until now from the various ways in which the Israeli authorities have annexed demilitarized zones and subsequently occupied the whole of Palestine and portions of Egypt, Syria and Lebanon. As this is not the time to list continuous Israeli aggressions from the inception of Israel to the present day, I shall limit myself to the latest aggression against Lebanon and the occupation of parts of the territory of that country. Israel is still persisting in this occupation, defying the United Nations Charter and disregarding Security Council resolution 425 (1978), which calls for immediate Israeli withdrawal from Lebanon, and Security Council resolution 426(1978). Israel committed that aggression in fulfilment of goals and plans that are based on expansion and aggression, in fulfilment of the Zionist colonialist plan to establish a Jewish national homeland and the desire of some Western nations to secure their interests in the Arab region, and in fulfilment of Israel's role of the powerful guard who guarantees the division of the Arab world and its exhaustion in order to prevent its progress towards the exploitation of its own natural resources.
158.	By repeated aggressions Israel is manoeuvring itself into a more strategic position for further territorial expansion, and therefore Zionism will never accept any international guarantees of its boundaries with Arab States in spite of its persistent claim to want those guarantees. Israel can never live in peace within the boundaries that were decided upon at its inception for the following five reasons: first, because of considerations appropriate to its basic ideological belief that it must establish a state within an area larger than its boundaries; secondly, because it follows a policy of encouraging immigration and the absorption of the majority of world Jewry; thirdly, because of its worsening economic situation; fourthly, because of its nature as a colonialist stooge in the area, which makes it constantly seek to keep the area in a state of tension and upheaval; and fifthly, because it has benefited from the constant state of tension and upheaval in the area which has enabled it to remain in the spotlight and allowed it to request more funds from international Zionist organizations and to receive increased support from some countries which have a vested interest in it.
159.	The Palestinian problem is at the core of the dispute in the Middle East and at the heart of its bloody struggle, a struggle that was imposed by Israel on the Palestinian Arab people after Israel forced them to leave their homeland and possessions through repeated savage and barbaric aggressions over recent years. That wicked aggressor has used various savage and barbaric practices against the Palestinian people and is planning to liquidate the Palestinian cause. In spite of all Israel's criminal, barbaric deeds it has not succeeded in exterminating the Palestinian people or in liquidating their just cause. Instead, the Palestinian people, through its national liberation struggle, is proceeding to the recovery of its legitimate rights and will be able through its steadfastness and continuous struggle and with the assistance and support of the peace-loving nations of the world, to impose its existence and defeat all Zionist plans to eliminate it.
160.	The world community as a whole is convinced that the Palestinian question is at the heart of the Middle East struggle and that there cannot be a solution to that struggle without a just solution to this problem in accordance with international law and the resolutions and Charter of the United Nations. A just and lasting peace in the Middle East requires the complete withdrawal of Israeli troops from all the territories Israel occupies and its recognition of the inalienable national rights of the Palestinian people. The Conference of Ministers for Foreign Affairs of Non-Aligned Countries that was held in Belgrade recently reiterated what has already been accepted by the world community, namely, the importance of strengthening co-ordination between the non-aligned countries and the PLO as the sole legitimate representative of the Palestinian people [see Aj33/206, annex I, para. 65J. It also reiterated the right of the PLO to reject all forms of compromise settlements and solutions that aim at the liquidation of the Palestinian cause and the denial of the inalienable national rights of the Palestinian people. The Government of Qatar totally supports the important decision adopted by the Foreign Ministers of the non-aligned countries which calls for the convening of a special session of the General Assembly on the question of Palestine, with a view to adopting measures conducive to the implementation of the United Nations resolutions concerning Israeli withdrawal from occupied Palestinian and Arab territories as well as the achievement of the inalienable national rights of the Palestinian people [ibid., annex III, resolution on the Middle East, para. 21].
161.	The question of Palestine is an international issue at the heart of the Middle East struggle and upon its solution depends peace or war in the region. There cannot be peace and security in the Middle East without the recovery by the Palestinian people of their legitimate rights under the leadership of the PLO, the sole legitimate representative of the Palestinian people, and the total withdrawal of Israel from all occupied Arab territories, including Arab Jerusalem. It is therefore incumbent on our world Organization, and all its organs to strengthen international faith in its capacity to make peace, bring about stability, ensure justice and restore the rights of rightful owners. We are confident that through the honest collective determination of all Member States we shall be able to realize these noble and lofty objectives.








